Citation Nr: 1613032	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-13 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lung disability.   

2.   Entitlement to a rating in excess of 10 percent for arthritis status post feet surgery with pes planus, scarring and callosities.  

3.  Entitlement to increases in the staged ratings (of 10 percent prior to February 25, 2013, and 30 percent since April 1, 2014) for residuals of a left knee injury status post total knee replacement.  

4.  Entitlement to an initial rating in excess of 10 percent for left knee instability.  

5.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.  

6.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the lumbar spine.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  
8.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to October 1999.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of this appeal, an April 2012 rating decision granted a temporary 100 percent rating due to convalescence for the Veteran's service-connected bilateral foot disability, effective May 13, 2011, and rated 10 percent effective from July 1, 2011.  A November 2013 rating decision granted a temporary 100 percent rating due to convalescence for the Veteran's service-connected residuals of a left knee injury status post total knee replacement, effective February 25, 2013, and rated 30 percent effective April 1, 2014.  The matter has been characterized to reflect that both ratings are on appeal.  A May 2015 rating decision granted a temporary 100 percent rating due to convalescence for the Veteran's service-connected lumbar spine disability, effective November 13, 2014, and rated 10 percent effective January 1, 2015.  And a November 2015 rating decision granted a 100 percent for one year following replacement of a prosthesis for the left knee, effective August 3, 2015, and proposed to be rated 30 percent effective October 1, 2016.  

The Veteran testified before the undersigned Veterans Law Judge in a March 2016 video conference hearing; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran indicated that he was withdrawing all representation, and that he would proceed with his appeal without representation.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for a lung disability, and increased ratings for pes planus with scarring and callosities status post surgery, residuals of a left knee injury, left knee instability, left shoulder disability, degenerative arthritis lumbar spine, and entitlement to a TDIU rating and SMC based the need for aid and attendance or housebound status are addressed in the REMAND portion of the decision below and REMANDED to the AOJ.


FINDINGS OF FACT

1.  The right foot disability is characterized by pain and x-ray confirmed arthritis.

2.  The left foot disability is characterized by pain and x-ray confirmed arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for right foot arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5003 (2015).  

2.  The criteria for a separate 10 percent rating for left foot arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5003 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.   38 C.F.R. § 4.71a.  

After review of the evidence of record, the Board finds that the Veteran is entitled to separate 10 percent ratings for each foot under Diagnostic Code 5003.  When rating joints, painful motion is an important factor of disability.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran has consistently reported pain in both feet, and his complaints are credible.  See May 2010 VA examination.  In addition, the evidence includes x-rays showing arthritis of each foot.  See, e.g., February 2011 N. Schwartz, DPM report.  Additionally, the Board notes that when the RO has listed a condition as service-connected on a rating sheet, as in this case with arthritis, it has effectively granted service connection.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Therefore, he is entitled to separate ratings of 10 percent for each foot under Diagnostic Code 5003.   

To the extent the Veteran seeks a rating in excess of 10 percent for his bilateral pes planus with scarring and callosities, such is being remanded for additional development, and need not be considered herein.  

ORDER

A 10 percent rating for right foot arthritis is granted, subject to the laws and regulations governing disability awards.  

A 10 percent rating for left foot arthritis is granted, subject to the laws and regulations governing disability awards.  


REMAND

At the outset, the Board notes that at the March 2016 video conference hearing, the Veteran testified that he was seeking service connection for a psychiatric/cognitive disorder as secondary to his service-connected disabilities, including associated medications for his service-connected disabilities.  Under 38 C.F.R. § 3.155(b), a claimant may indicate may indicate a desire to file a claim for benefits by submitting an intent to file a claim to VA, including by an oral statement of intent to file a claim if directed to a VA employee designated to receive such a communication.  38 C.F.R. § 3.155(b)(1)(iii).  Inasmuch as the Veteran testified regarding his desire to file a claim for benefits before the undersigned Veterans Law Judge who is designated to receive such communication, the Board finds that the Veteran should be furnished with the appropriate application form as prescribed by VA regulations.  38 C.F.R. § 3.155.  Furthermore, as this claim is inextricably intertwined with the claims remaining on appeal, this matter should be developed and adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Regarding the claim for entitlement to service connection for a lung disability, a November 2010 rating decision, in part, denied entitlement to such benefit.  In January 2011 correspondence, the Veteran expressed disagreement with the November 2010 rating decision.  The RO has not yet issued the Veteran a statement of the case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Regarding the matter of entitlement to increased ratings for the Veteran's left knee disability, a November 2015 rating decision granted a 100 percent rating for the disability, from August 3, 2015 through September 30 2016, for replacement of a prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055, Note (1).  Inasmuch as the applicable period for the 100 percent rating has not yet elapsed, this matter is not ripe for consideration by the Board, and cannot be adjudicated by the Board until the end of the applicable period (i.e., October 1, 2016).  

Regarding the claims for increased ratings for bilateral pes planus, a left shoulder disability, and degenerative arthritis of the lumbar spine, the Veteran was last afforded a VA examination in May 2010.  The Veteran has testified that his disabilities have worsened in severity.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination(s) to assess the current nature, extent, and severity of his bilateral pes planus, a left shoulder disability, and degenerative arthritis of the lumbar spine.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, these issues must be remanded.  

Additionally, because the Veteran's TDIU and SMC claims are inextricably intertwined with the claims remaining on appeal, appellate consideration of entitlement to a TDIU rating and SMC are deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Finally, as these matters are being remanded, the Veteran's claims file should be updated to include recent VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961, at *5 (Fed. Cir. Mar. 8, 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran a SOC addressing the claim of entitlement to service connection for a lung disability, and provide the Veteran an appropriate application form based on his expressed intent to file a claim for service connection for a psychiatric/cognitive disorder.  Advise him of the date on which the time allowed for perfecting a timely Substantive Appeal for this claim expires, as well as the time allowed for submitting the application form for service connection for a psychiatric/cognitive disorder.  If he submits a timely Substantive Appeal, then return the claim to the Board for further appellate consideration.  

2. The RO should associate with the claims file updated VA treatment records pertaining to the Veteran's bilateral pes planus, left knee, lumbar spine, left shoulder, and psychiatric/cognitive disabilities, as well as any identified outstanding private treatment records that have not been associated with the claims file, to specifically include any operative reports regarding the lumbar spine since February 2016.  

3. Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of any worsening associated with his bilateral pes planus, left knee, lumbar spine, and left shoulder disabilities, as well as his need for aid and attendance of another person.  

He should also be notified that he may submit lay statements from himself and from individuals who have first-hand knowledge of any relationship between the Veteran's psychiatric/cognitive disorder and his service-connected disabilities.  

The Veteran should be provided a reasonable amount of time to submit this lay evidence.  

4. After the above development, schedule the Veteran for an examination to determine the current nature and severity of his service-connected bilateral pes planus, left shoulder, and lumbar spine disabilities.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present, particularly with repeated use.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.  

Regarding the pes planus, the examiner is asked to specifically comment on the presence and extent of any symptoms of pes planus for each foot, to include objective evidence of marked deformity (such as pronation, abduction), pain on manipulation and use, indication of swelling on use, characteristic callosities, tenderness of plantar surfaces of the feet, inward displacement, and spasm of the tendo Achillis on manipulation and whether it is improved by orthopedic shoes or appliance.  

The examiner should also comment on whether the symptoms of each foot for pes planus are moderate, severe, or pronounced.  

Regarding the lumbar spine disability, the examiner should discuss the nature of any right or left-sided upper or lower extremity radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his lumbar spine disability.  

A complete rationale for all opinions expressed must be provided.  

5. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's psychiatric/cognitive disorders.  The claims file should be made available to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.   

Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric/cognitive disorders.  

(b) As to each psychiatric/cognitive disorder found to be present, the examiner should opine whether it is at least as likely as not that such entity had its onset in service.   

(c) Please state whether it is at least as likely as not that the Veteran has a psychiatric/cognitive disorder that is caused by his service-connected disabilities, to include the aggregate impact of the conditions, to include as a result of the medications, pain, and functional impact, of the service-connected disabilities.  

(d) Please state whether it is at least as likely as not that the Veteran has a psychiatric/cognitive disorder that is aggravated by his service-connected disabilities, to include the aggregate impact of the conditions, to include as a result of the medications, pain, and functional impact, of the service-connected disabilities.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

6. The RO should then readjudicate the Veteran's claims (to include initial adjudication of the Veteran's claim for service connection for a psychiatric/cognitive disorder).  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


